3 U.S. 382 (____)
3 Dall. 382
BINGHAM, Plaintiff in Error,
versus
CABOT, et al.
Supreme Court of United States.

*383 Lee, Attorney General, contended for the Plaintiff in error.
THE COURT were clearly of opinion, that it was necessary to set forth the citizenship (or alienage, where a foreigner was concerned) of the respective parties, in order to bring the *384 case within the jurisdiction of the Circuit Court; and that the record, in the present case, was in that respect defective.
This cause and many others, in the same predicament, were, accordingly, struck off the docket.